STATE OF MICHIGAN

                            COURT OF APPEALS



RODD MONTS,                                                          UNPUBLISHED
                                                                     January 5, 2016
               Plaintiff-Appellant,

v                                                                    No. 321790
                                                                     Wayne Circuit Court
DETROIT PUBLIC SCHOOL DISTRICT,                                      LC No. 13-011037-CZ

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

         The Freedom of Information Act, MCL 15.231 et seq., requires a public body to make
available certain public records on written request. To trigger this disclosure obligation, a person
must describe the information sought “sufficiently to enable the public body to find the public
record[.]” MCL 15.233(1). The Detroit Public School District concluded that plaintiff Rodd
Monts’ FOIA request seeking “the total number of student discipline matters that have been
referred to” the District’s police department or the Detroit Police Department could not be
fulfilled, as the District does not “refer” disciplinary matters to the police. Monts challenged this
finding by filing suit. Adopting the District’s reasoning, the circuit court granted summary
disposition in favor of the District.

        We hold that the District unreasonably interpreted plaintiff Rodd Monts’ FOIA request,
as information routinely collected by the District specifically denotes whether “police [were]
involved” in matters resulting in student discipline, and the District’s data separately identifies
incidents reported to the public by school officials. Plaintiff’s request sufficiently informed the
District that the information sought could be found within its records. We reverse.

                                                 I.

        Plaintiff Rodd Monts is employed by the American Civil Liberties Union of Michigan as
its “Field Director.” In that capacity, Monts mailed a FOIA request to the District’s FOIA
coordinator seeking information regarding the relationship between student discipline in the
Detroit Public Schools and police involvement in matters giving rise to disciplinary actions.
Monts sought five different categories of information, which his FOIA request described as
follows:



                                                -1-
               This request concerns all middle schools and high schools within the
       Detroit Public School District. Please produce the following records retained in
       DPS Forms 4549, Forms A-N and all other locations:

       1.      The total number of students who have been suspended or expelled during
       the past three academic years, categorized by: school, grade, incident date, race or
       ethnicity of the student, incident type (e.g., weapons, assaults, etc.), school
       hearing date, penalty imposed, penalty start date, expulsion hearing date,
       attendance return date and current outcome.

       2.      The total number of student discipline matters that have been referred by
       school officials to DPS Police Department officials during the past three academic
       years, categorized by: school, grade, incident date, race or ethnicity of the student,
       and incident type.

       3.     The total number of student discipline matters that have been referred by
       school officials to the Detroit Police Department or other law enforcement
       agencies during the past three academic years, categorized by: school, grade,
       incident date, race or ethnicity of the student, and incident type.

       4.      All policies, procedures, memos, minutes, and other documents that
       govern school suspensions and expulsions, including policies and procedures
       relating to disciplinary hearings and all policies and procedures addressing the
       referral by school officials or student discipline matters to law enforcement
       offiicals.

       5.       The total number of students that have been referred by school officials to
       any program designed specifically as an alternative to suspension or expulsion,
       including in-school suspensions, restorative practices, positive behavior support
       initiatives, or similarly designed programs, and any documentation of outcomes
       from said alternative discipline programs; during the past three academic years,
       categorized by: program, school, grade, race or ethnicity, and gender. [Emphasis
       added.]

Monts closed his letter by stating: “If there are any questions or you require further information
about this request, please contact me at [telephone number omitted]. Thank you for your
courtesies and cooperation.”

       Pursuant to the FOIA, the District was obligated to respond to Monts’ request within five
business days. MCL 15.235(2). On the seventh business day, the District sought a 10-day
extension under MCL 15.235(2)(d).1 After the extension period expired, the District’s FOIA
coordinator informed Monts: “I’ve been informed that additional time is needed to make every


1
 MCL 15.235 was amended effective July 1, 2015. 2014 PA 563. Subsection (2) of MCL
15.235 was not affected.


                                                -2-
effort to comply with your request; therefore, the District is requesting an additional extension
[of fifteen days].” Fifteen days came and went, with no information produced. After some
prodding from Monts, the District finally responded—just short of two months after its
disclosure was due. The District granted Monts’ request for the information summarized in the
first paragraph of his request, promised that the information in paragraphs four and five would be
provided at a later date, and denied the information sought in paragraphs two and three, averring:
“the requested information does not exist.”

        Thus, the District supplied Monts with records reflecting the number of students
suspended or expelled during the preceding three academic years, categorized in the specific
manner Monts desired. The District pledged that it would later produce its policies and
procedures relating to disciplinary hearings and, notably, those “addressing the referral by school
officials or student discipline matters to law enforcement,” as well as data reflecting the number
of students “referred by school officials” to programs intended as alternatives to suspension or
expulsion. The District claimed that records regarding student discipline matters “that have been
referred by school officials” to police authorities did not exist.

        A few weeks later, the District fulfilled its promise to provide Monts with the policies
and procedures described in the fourth paragraph of his request. The documents included Form
4549, which Monts had specifically referenced in his initial FOIA request. The information
contained within form 4549 concerns “disciplinary action” involving students and the “offense
date,” “type of behavior,” and “offense code.” The form also includes the job description of the
person who reported the “offense” and whether the police were “involved”:

The District also produced form 63, titled: “Undesirable Incident Report.” A “principal, security
officer and others making a written report” fills out this form when an “undesirable incident”
occurs. The form provides that “[a]ll serious cases involving police must be reported.” Spaces
on the form seek information regarding the “[t]ype of [i]ncident” and the “[p]olice [i]nvolved.”

       Monts appealed the District’s refusal to produce materials responsive to requests two and




                                                -3-
three.2 As to the latter, Monts’ appeal letter maintained:

               With regard to the denials of requests 2 and 3 dealing with police referrals
       to DPS and Detroit police on the ground that the information does not exist, the
       ACLU would point out that the DPS Form 63 “Undesirable Incident Reports”
       includes a check box for police involvement by “In-school’ or “Precinct” officers.
       The ACLU requests reversal of the denials for the reason that the requested
       information does exist in the Undesirable Incident Reports and elsewhere. The
       required completion and submission of these forms indicates a process for
       collection of the requested information, thus the contents of the forms collected
       during the parameters of the original request should be forwarded to us in an
       expeditious manner. [Emphasis added.]

The District upheld its denial of the information sought in paragraphs two and three, reiterating
that “the requested information does not exist.” Monts then filed this civil action.

         Monts’ complaint recites the facts we have summarized above, and adds two salient
references. The first is MCL 380.1310a, which requires that school boards report annually to the
superintendent of public instruction “incidents of crime occurring at school within the school
district.” The report must include “at least crimes involving physical violence, gang-related
activity, illegal possession of a controlled substance or controlled substance analogue, or other
intoxicant, trespassing, and property crimes including, but not limited to, theft and vandalism.”
MCL 380.1310a(2). Monts’ complaint also indicates that DPS police leadership had assured
Monts that such information was tracked on a regular basis. Supporting that claim, Monts
attached a 2013 memorandum prepared by Inspector Michael Walsh of the Detroit Public
Schools which summarizes the “[p]olice [r]eports processed” during the 2013 school year, the
number of persons (adults and juveniles) arrested, and the “[c]rimes reported to [the Detroit
Public Schools Police Department] this . . . school year (based on reports received).” The list
identifies the number of each particular crime (such as “[r]obbery [a]rmed” and “[n]arcotics
[i]ncidents”) reported.

        Approximately two months after Monts filed his complaint, the District’s counsel
produced new material “in response to Item #2” of Monts’ original FOIA request. One of the
documents, identified in the record as exhibit 10 to the District’s summary disposition motion,
details the circumstances surrounding the expulsion of dozens of students. The list sets forth
each expelled student’s birth date, grade, school, and the nature and date of the “incident.”
According to the exhibit, each of the incidents listed relates to criminal conduct. A second
document (exhibit 7) lists the dates of particular crimes, the school at which the crime occurred,
and includes information regarding whether an arrest was made.


2
  MCL 15.240(1) permits a requesting party to appeal a public body’s “final determination to
deny all or a portion or a request[.]” Within 10 days of the appeal, the public body must reverse
its decision, “issue a written notice to the requesting person upholding the disclosure denial,” or
reverse the disclosure denial in part. MCL 15.240(2). Amendments that took effect on July 1,
2015, clarify that the public body has “10 business days” to reach its decision. 2014 PA 563.


                                                -4-
        The District moved for summary disposition under MCR 2.116(C)(8) and (10), asserting
that “a reasonable search for the requested records was made, however, the records requested in
Paragraphs 2 and 3 do not exist.”3 According to the District’s brief, the information contained in
its forms, including Form 4549, did not relate to “student discipline matters” that had been
“referred” to a police authority. Monts filed a cross-motion for summary disposition, contending
that the information he sought was readily retrievable from forms 4549 and 63 and the reports
generated pursuant to MCL 380.1310a. Further, Monts contended, the information provided
after the lawsuit commenced was responsive to his FOIA request, and should have been
produced in a timely fashion.

        The circuit court ruled that Monts’ request was not “clear,” and that the District was
“kind of hamstrung on exactly what was requested.” The information eventually produced, the
court determined, “wasn’t necessarily responsive” to Monts’ request, thereby precluding
summary disposition in Monts’ favor. The court instead granted summary disposition to the
District. Monts now appeals.

                                               II.

        This FOIA dispute involves whether the District complied with its FOIA obligations
when it denied paragraphs two and three of Monts’ request on the ground that responsive
information did not exist. Because this issue comes to us by way of a grant of summary
disposition under MCR 2.116(C)(10), we review de novo whether an appropriate factual basis
supported the circuit court’s ruling. See Coblentz v Novi, 475 Mich. 558, 567-568; 719 NW2d 73
(2006). We review de novo whether the circuit court properly interpreted the FOIA. Herald Co,
Inc v Eastern Michigan Univ Bd of Regents, 475 Mich. 463, 470; 719 NW2d 19 (2006). The
burden rests on the District to justify its refusal to produce information responsive to Monts’
request. Herald Co v Bay City, 463 Mich. 111, 119; 614 NW2d 873 (2000). The District’s
“burden is a ‘heavy’ one,” and it is the duty of this Court to determine whether it has been met.
United Plant Guard Workers of America v Dep’t of State Police, 118 Mich. App. 292, 295; 324
NW2d 611 (1982).

                                               III.

        The FOIA requires public bodies to grant “a written request that describes a public record
sufficiently to enable the public body to find the public record[.]” MCL 15.233(1). This
obligation correlates with FOIA’s “broadly declared legislative policy” of “full disclosure of
public records” sought by an interested citizen. Herald Co, 463 Mich. at 118. In Herald Co, our
Supreme Court explained that “the FOIA is a prodisclosure statute” that “does not establish
detailed requirements for a valid request.” Id. at 119-120. The Court emphasized that consistent
with the Act’s stated purpose affording inquiring persons “full and complete information


3
  Defendant filed two affidavits signed by employees who averred that they “made a reasonable
search for the records requested” in Monts’ FOIA request, but that “[t]he records requested do
not exist and the information requested is not stored in any database maintained by the Detroit
Public Schools’ Office of Code of Conduct” or its “Police Department.”


                                               -5-
regarding the affairs of government,” the Legislature elected against imposing “detailed or
technical requirements as a precondition for granting the public access to information. Instead,”
the Court continued, “the Legislature simply required that any request be sufficiently descriptive
to allow the public body to find public records containing the information sought.” Id. at 121
(quotation marks and citation omitted).

        The question in this case is whether the following two paragraphs of Monts’ request
“sufficiently” described information within the District’s possession:

       Please produce the following records retained in DPS Forms 4549, Forms A-N,
       and all other locations:

                                              ***

       2.      The total number of student discipline matters that have been referred by
       school officials to DPS Police Department officials during the past three academic
       years, categorized by: school, grade incident date, race or ethnicity of the student,
       and incident type.

       3.     The total number of student discipline matters that have been referred by
       school officials to the Detroit Police Department or other law enforcement
       agencies during the past three academic years, categorized by school, grade,
       incident date, race or ethnicity of the student, and incident type.

Monts points out that information could have been gathered from the District’s own forms,
which contain information directly relevant to the number of “student discipline matters . . .
referred by school officials” to either the Detroit Police Department or the DPS Police
Department. Essentially, Monts contends, the information he sought was that which MCL
380.1310a required the District to gather and report. Monts highlights that he conveyed this
point to the District in his appeal by stating:

       The ACLU requests reversal of the denials for the reason that the requested
       information does exist in the Undesirable Incident Reports and elsewhere. The
       required completion and submission of these forms indicates a process for
       collection of the requested information, thus the contents of the forms collected
       during the parameters of the original request should be forwarded to us in an
       expeditious manner.

        The District insists that the forms “do not delineate whether the offenses were committed
by students and whether students received discipline.” (Emphases in original.) Moreover, the
District insists, “[s]tudent discipline matters are not referred to the police department,” and
therefore no connection exists between student discipline matters and the police.

       Our review of the District’s forms and the information belatedly produced resolves this
dispute. The heading for form 4549 describes the form’s contents as “Detroit Public Schools
Student Code of Conduct Disciplinary Action.” The information compiled on the form includes
the “school’s name,” the “student’s name,” the “offense date,” and the “offense code.” The
person completing the form must indicate by checking “yes” or “no” whether there were “police

                                               -6-
involved” in the “disciplinary action.” Plainly, this form relates directly to “disciplinary action”
involving students and the police. Form 63, headed “Detroit Public Schools Undesirable
Incident Report,” similarly requires the person filling in the blanks to state whether police were
“[i]nvolved,” and if so, to check a box for “[i]n-school [o]fficer,” “[o]ther,” or “[p]recinct [c]all.”
Production of these two forms (with any personal information redacted) would have satisfied
Monts’ request. In other words, the information Monts sought in paragraphs two and three of his
FOIA request existed on the District’s forms.

       Moreover, the two data summaries provided to Monts after the litigation commenced
delineate information directly relevant to paragraphs two and three of Monts’ FOIA request.
Exhibit 10 lists “school discipline matters” organized by “school, grade, incident date . . . and
incident type.” Exhibit 7 is broader, in that it summarizes crimes committed by students and
non-students on school property. The two exhibits plainly fell within the ambit of Monts’ FOIA
request. The District has offered no explanation for its failure to timely produce these data
compilations in response to Monts’ FOIA request rather than well after litigation was underway.
Accordingly, the circuit court erred in concluding that the District’s submission of these
documents was unresponsive to Monts’ request and that the documents were therefore irrelevant.

        We cannot accept the District’s hyper-technical claim that because its schools did not
“refer” disciplinary matters to police authorities, it was under no obligation to provide Monts
with the documents ultimately produced, or redacted copies of forms 4549 and 63. In Coblentz,
475 Mich. at 572, our Supreme Court rejected a similar argument, observing that the defendant’s
“restrictive reading of the FOIA request” was “not consistent with the language of the act.” The
Court emphasized that the FOIA is a user-friendly statute, intended as an easily-opened gateway
to public information: “All that a request must accomplish is to describe the record ‘sufficiently’
to enable the public body to identify it.” Id. The Court continued:

               The Legislature chose not to require an exacting standard in MCL
       15.233(1). It could have required a “written request that describes a public record
       precisely or fully.” But, instead, the Legislature chose to use the lesser standard
       of “sufficiently.” The words chosen by the Legislature are presumed intentional.
       We will not speculate that it used one word when it meant another. [Id.]

         Monts’ description of the information he sought was not perfect, in that “student
discipline matters” such as the decision whether to expel or suspend a student are the business of
the school, and are not “referred” to the police. But successful use of the FOIA does not depend
on drafting lawyerly requests. In common-sense, everyday parlance, Monts’ request obviously
sought matters of student discipline in which the police had become involved through referral by
a school employee. This is precisely the information contained within forms 4549 and 63. Had
the District produced the forms in addition to the documents it eventually ceded, it would have
fulfilled its FOIA obligation.4



4
  In this regard we respectfully disagree with our dissenting colleague’s characterization of the
facts as an “extrapolation.” The District was well aware that some disciplinary actions wound up

                                                 -7-
        The District’s rigid, mechanical approach to Monts’ FOIA request runs counter to the
letter of MCL 15.233(1), and the prodisclosure spirit of the act. Monts’ appeal further sufficed
to notify the District that its own forms constituted the public records that would satisfy his
request. That Monts’ language may have been somewhat imprecise does not justify the
District’s refusal to make a good faith effort at compliance, or to call to Monts’ attention that the
District was confused about his use of the term “referred.”

        In summary, paragraphs two and three of Monts’ FOIA request, combined with the
explanation he provided on administrative appeal, sufficed to allow the District to find the
information Monts sought. That the original request itself identified form 4549, and Monts later
informed the District that form 63 also contained the information he wanted, buttresses our
conclusion. The District’s failure to allow Monts access to redacted copies of forms 4549 and
63, and to timely produce the exhibits it eventually provided, violated the FOIA. Accordingly,
the circuit court erred by failing to grant summary disposition in Monts’ favor.

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Cynthia Diane Stephens




as police referrals. Monts sought the forms reflecting which disciplinary matters were reported
to the police. No guesswork was required.


                                                -8-